Citation Nr: 1743870	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1973 to July 1973 and on active duty from May 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the Veteran presented sworn testimony during a Videoconference Board hearing in Portland, Oregon, which was presided over by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  The Veteran was notified in May 2017 that the Veterans Law Judge who conducted his hearing is no longer employed at the Board and that he had the option of requesting a new hearing.  To date, the Veteran has not responded to this notice. 

These issues were previously before the Board in July 2016, at which time they were remanded for additional development.  The required development has been completed for the issue decided herein and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for a bilateral foot disability and entitlement to service connection for a liver disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A low back disability did not have onset in service and is not continuous since service, not shown to a compensable degree within one year of service, and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 3 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Low Back Disability

The Veteran contends that a current chronic low back disorder is causally related to a low back injury sustained during service.  He asserts that low back pain had its onset during service and has progressed since service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

The Veteran has been noted to have chronic back pain related to degenerative joint disease as well as chronic thoracolumbar spine strain status post laminectomy.  See April 2013 VA treatment record and August 2016 VA examination report.  Degenerative joint disease is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

The Veteran's testimony and a buddy statement indicate that the Veteran incurred an injury to service when he injured his back and was left waiting in the snow until a medic could attend to him.  

A current disability has been shown.  VA records reflect diagnoses including chronic back pain related to degenerative joint disease as well as chronic thoracolumbar spine strain status post laminectomy.

Evidence in the Veteran's service treatment records from December 1974 indicates that he fell out of a second floor window onto his heels and then fell back.  At that time, x-rays were negative and there was no fracture.  The Veteran's testimony in his February 2016 hearing indicates that he suffered from symptoms following this injury in service until the present time.  The October 1975 separation examination reflects normal examination of the spine.  No chronic low back disorder was identified during service.

Private treatment records dated in July 1996 reflect complaints on back pain off and on which was treated previously.  He was noted to have back strain, probably work related, at that time.  X-rays dated from July 1996 show that the lumbar spine was radiologically unremarkable.  According to a January 1997 private treatment record, the Veteran reported that injury occurred in July 1996.

The Veteran was afforded a VA examination in August 2016.  During the examination, the Veteran reported having an injury in service, but that he was never treated.  He further contended that post-service, he came back to states and worked labor jobs until late 1990's and he developed left leg pain.  He was treated with back surgery and this took leg pain away but he still has back pain.  He also stated that had not worked since 2006 after a fall at a winery and was told by doctor to stop working.  The Veteran reported no radiation, numbness or tingling; just back pain and stiffness daily.  

After examination of the Veteran and review of the record, the August 2016 VA examiner opined that the low back condition claimed is not at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  In his rationale he noted that the Veteran incurred an in-service injury supported by the buddy statement for injury, but he was never treated other than rest and went back to normal duty and had labor work without treatments until late 1990's when he had leg pain and then had surgery on back.  He noted that the surgery relieved leg symptoms.  He further stated that the exam today is consistent with labor work after service and therefore the back disability is not at least as likely as not service related.  It was further noted that the mild degenerative changes on x-rays are consistent with natural progression from back diagnosis.

As the August 2016 VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) ; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Therefore, the Board finds that the August 2016 VA examiner's opinion, which provided a detailed rationale for the conclusions reached is highly probative. 

There is no other probative medical evidence which supports a nexus between his current low back disability and service.  The Board has considered the Veteran's lay statements that a current low back disorder is causally related to service.  As a lay person and, under the specific facts of this case, he does not have the requisite medical expertise to render a competent medical opinion regarding the cause of his current low back disability. 

Lumbar strain and degenerative joint disease are complex and involves unseen systems processes and disease processes, some of which are not observable by the five senses of a lay person, and includes various possible etiologies, and involves X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose his current low back disability or to opine as to the etiology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

For these reasons, the Veteran's lay statements that a current chronic low back disorder is the result of service is of lesser probative value when weighed against the medical evidence of record.

The Board has also considered whether presumptive service connection may be awarded based on a continuity of symptomatology.  The Veteran has also asserted that he has experienced low back problems since active service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record.  As noted above, a January 1997 private treatment record reflects that the Veteran complained of having back pain since a July 1996 work injury.  Of note, an April 1997 private treatment record reflects that the Veteran presented in July 1996 with back strain.  It was noted that x-rays in July 1996 showed no significant degenerative changes.  The diagnosis at that time was back strain, probably work related.  In addition a May 2012 statement made during the course of treatment regarding the history of low back pain, noted that the Veteran had had back pain for approximately 10 years.  Statements made for treatment purposes are particularly trustworthy because an individual has incentive to report accurately the history of injury and symptoms in order to receive proper care; therefore, the Veteran's July 1996, January 1997, and May 2012 statements regarding his back symptoms are credible and of significant probative value and weighs against an in-service onset of the current diagnoses. 

The more recent account of low back pain since service separation, which was first made many years after service separation when the memory is less reliable, is less credible, and is of lesser probative value.

Considered together with the more recent but unsupported reports of low back symptoms since service and the post-service evidence showing the onset of symptoms of low back pain after a post-service back injury occurring approximately 20 years after service separation, the multi-year period between service separation and post-service low back complaints is another factor that weighs against a finding of an in-service onset.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).

Therefore, the Board finds that presumptive service connection for low back degenerative joint disease, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's low back disabilities and his military service, with a probability of 50 percent or greater. 

Accordingly, as the Veteran's current low back disabilities are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest to a compensable degree within one year of separation from active duty, service connection for such is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the appeal is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims at issue by notice letter dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has made reasonable efforts to obtain relevant records and evidence to address the Veteran's service connection claim.  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, and VA and private medical records.  The February 2016 Board hearing transcript and the Veteran's statements are associated with the claims file.  

The Veteran was afforded a VA examination in August 2016, the report of which have been associated with the claims file.  The VA examination was thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims being decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Pursuant to the Board's July 2016 remand instructions, additional treatment records and the August 2016 VA examination report were obtained and associated with the record.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary regarding the claim being decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claim.


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran asserts that his current bilateral foot disability is related to service.  As noted previously, December 1974 service treatment records reflect that he fell out of a second floor window onto his heels.  Additional service treatment records show diagnoses of athlete's foot and foot fungus in August and November 1975.  The October 2011 private treatment note includes a current diagnosis of history of frostbite with numbness and the August 2016 VA examination report reflects a diagnosis of metatarsalgia in both feet.  

The August 2016 VA examiner opined that the Veteran's current bilateral foot diagnosis was less likely than not incurred in or caused by the clamed in-service injury.  His rationale stated that the Veteran has no treatment and has not been seen in over 40 years for feet and therefore, no nexus is found without any treatment in or out of service.  

The August 2016 VA examiner's opinion is inadequate to adjudicate the Veteran's claim.  While the examiner considers the lay statements concerning the in-service injury, the August 2016 VA examiner's opinion appears to be based on the lack of documented medical evidence of treatment for foot problems.  An opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Further it appears that the examiner has not considered the Veteran's prior diagnoses of cold injury to both feet in a September 1997 VA examination and history of frostbite with numbness in his feet in the October 2011 private treatment noted from J. R. DPM.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based upon an inaccurate factual premise had no probative value).  Thus, a new opinion is necessary in order to take into account the Veteran's lay statements of service incurrence and continuity since service as well as complaint and diagnosis regarding his feet in September 1997 and October 2011.

The Veteran contends that his claimed liver disability is secondary to the claimed bilateral foot disability.  As a determination on service connection for a bilateral foot disability could substantially affect the claimed liver disability, the Board finds that these issues are inextricably intertwined and a determination as to the appeal for service connection for a liver disability is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In addition, pursuant to the July 2016 Board remand, the examiner was asked, if either the claimed low back or foot disorder were determined to be related to service, to opine whether it is at least as likely as not that the Veteran's liver disability was caused or aggravated by the Veteran's low back disability and/or bilateral foot disability.  It was also noted that the Veteran asserts that he self-medicated using alcohol.  Although the August 2016 VA  examiner opined that "it is not plausible to claim that alcohol was the only possible way to obtain analgesia for his foot and back problems; records show long term use of opioids, nonsteroidal anti-inflammatories, and muscle relaxants for pain," she did not deny the Veteran's contentions that he did self-medicate.  Further, she noted that the Veteran's cirrhosis is due to HCV (hepatitis C virus) plus alcohol abuse.  According to the Board hearing transcript, the Veteran reported that he was self-medicating for his feet with alcohol after service.  See Board Hearing transcript p. 20.  A treatment record dated in August 2014 reflects that the Veteran had peak alcohol consumption up to 36 beers per day for a 3-year period ending in 2001.  During the August 2016 VA examination, the Veteran stated that he has gone back to some alcohol over the past 1.5-2 years, and drinks about 2-3 beers a night.  Thus, if the claimed foot disorder is determined to be related to service, an addendum opinion is warranted regarding whether the Veteran's current liver disability is related to his claimed foot disability, to include consideration of any complaints of self-medicating with alcohol for such.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Portland, Oregon VAMC and all associated outpatient center and clinic dated from August 2016 to present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After completion of the foregoing, return the claims folder to the examiner who provided the August 2016 opinion (or another appropriate examiner if that examiner is unavailable) for an opinion that addresses the nature and likely etiology of the Veteran's bilateral foot disability.  The claims folder and any pertinent medical records should be made available for review by the examiner. 

Following a review of the record the examiner should address the following questions:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed foot disability, to include history of frostbite with numbness and metatarsalgia, had its onset in service or is otherwise related to an injury or disease incurred during ACDUTRA or active duty service, to include the documented in-service fall in December 1974?

The examiner asked address the Veteran's lay statements in the answer to the above question.  As such, the examiner should not base an opinion that is adverse to the Veteran's claim exclusively on the absence of medical records to support the Veteran's contentions of ongoing foot problems since service.  

The examiner should also consider the Veteran's diagnoses of cold injury to both feet in a September 1997 VA examination and history of frostbite with numbness in his feet in the October 2011 private treatment note from J. R. DPM. 

If the examiner finds that a foot disability is related to service, the examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's liver disability was caused or aggravated (i.e., worsened beyond the natural progress) by the Veteran's bilateral foot disability.  The Veteran asserts that he self-medicated using alcohol.

A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

If the examiner determines that the requested opinions cannot be provided without an examination, the Veteran should be scheduled for an examination. 

3.  After completing any additional development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


